Citation Nr: 1205951	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  02-10 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodesis.

2.  Entitlement to a disability rating in excess of 30 percent for an adjustment disorder with mixed emotional features with depression and pain disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2002 and December 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia, respectively.  

The Veteran testified at a hearing conducted at the Central Office before the undersigned Veterans Law Judge in January 2006.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claims were remanded by the Board for further procedural and evidentiary development in March 2006, August 2008, and August 2010.  Because the benefits sought remain denied, the claims have been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA is obligated to obtain any relevant outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran's VA treatment records were most recently obtained and associated with his claims file in September 2007; however, the record reflects that the Veteran has since received VA treatment for his service-connected psychiatric and pulmonary disabilities.  Specifically, the Veteran's 2008 VA psychiatric examination report and 2010 VA pulmonary and psychiatric examination reports reference the Veteran's post-2007 VA treatment.  The Veteran's 2008 VA psychiatric examiner referenced the Veteran's report of receiving VA psychiatric treatment several months prior to the time of the November 2008 examination, and a March 2009 addendum to the examination report references the Veteran's VA psychiatric treatment in December 2008.  The Veteran's 2010 VA psychiatric examiner also noted the Veteran's receipt of VA psychiatric treatment through 2008, and the 2010 VA pulmonary examiner referenced VA pulmonary diagnostic studies conducted in February and September 2010, prior to the time of the October 2010 VA examination.  

The 2010 VA psychiatric examination report further indicates that the Veteran received VA treatment from 2005 to 2008 from the Prescott VA Medical Center (VAMC) in Prescott, Arkansas, and VA treatment from 2008 to the present from the Maguire VAMC in Richmond, Virginia.  

Thus, the Veteran's VA treatment records from September 2007 to the present from these medical facilities should be obtained and associated with the Veteran's claims file, and the RO/AMC should then conduct any other indicated development before readjudicating the Veteran's claims.

Additionally, the Board notes that the October 2010 VA psychiatric examination report gives a GAF score; however, there was no explanation of the score's meaning as requested in the Board's August 2010 remand.  Further clarification is needed concerning the Veteran's occupational and social impairment due to the symptoms associated with service-connected mixed emotional features with depression and pain disorder.  The Board's remand instructions must be carried out prior to an adjudication of the appeal.  Thus, the Veteran should be scheduled for another VA examination.

Moreover, the Board observes that the Veteran was unable to complete his pulmonary function test (PFT) in October 2010 due to feeling lightheaded.  The Veteran should be given another opportunity to undergo a complete PFT.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's VA treatment records from September 2007 to the present concerning his service-connected respiratory disability and service-connected psychiatric disability.  This should include all pulmonary function tests.  The RO/AMC is advised that the Veteran's claims file indicates the Veteran was in receipt of VA treatment from the Prescott VAMC from 2007 to 2008, and from the Maguire VAMC from 2008 to the present.

2.  Schedule the Veteran for another VA examination to reassess the severity of his service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodesis.  All necessary diagnostic testing and evaluation needed to make this determination should be done, including a PFT.  The examiner should review the results of any testing prior to completion of the examination report.  

To properly rate this disability, the results of the PFT must indicate:  (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted DLCO (SB).  

The examiner also must determine whether the Veteran has: (i) cor pulmonale (right heart failure), or (ii) pulmonary hypertension (shown by Echo or cardiac catheterization), or (iii) right ventricular hypertrophy, or (iv) a requirement of outpatient oxygen therapy, or (v) maximum exercise capacity of less than 15/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation.  

3.  Schedule the Veteran for another VA psychiatric examination to reassess the severity and manifestations of his service-connected adjustment disorder with mixed emotional features with depression and pain disorder.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  

The examiner should, if possible, indicate what specific symptoms are attributable to the service-connected adjustment disorder with mixed emotional features with depression and pain disorder, as opposed to symptoms referable to any other nonservice-connected conditions, including PTSD.  If it is not possible or feasible to make this differentiation, please expressly indicate this and explain why this cannot be done.  

Also as part of the examination, the examiner should assign an Axis V GAF score and explain what the score means.

Still additional comment is needed concerning the Veteran's current level of social and occupational impairment due to his service-connected adjustment disorder with mixed emotional features with depression and pain disorder - including the impact this disorder has on his ability to work.  [Note:  he already has a TDIU, but it was based on the combined effect of his several service-connected disabilities, not just his psychiatric disorder in isolation.]  Any indications his complaints or symptoms are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Then, the Veteran's claims should be readjudicated.  If the full benefit sought with regard to either claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

